DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-8, 11-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Imura (US 2007/0227789)
As to claim 1 Gaudszun discloses a turning control system for a vehicle having a driving motor to generate driving power, the turning control system comprising:
an error calculator configured to calculate an error between a lateral acceleration of the vehicle and a reference lateral acceleration(Abstract “acquiring a signal representing a current lateral acceleration of the vehicle; comparing the predetermined lateral acceleration limit with the acquired current lateral acceleration signal to obtain a controller error;”); and 
a reduction torque calculator configured to calculate a torque reduction of the driving motor to reduce the error calculated by the error calculation unit(Abstract “setting a torque limit for the steering wheel overlay torque; and subjecting the controller error to a proportional-integral-derivative (PID) controller, which is arranged to provide the torque limit for the steering wheel overlay torque after setting the torque limit to the initial value.”).
Gaudszun  does not explicitly disclose wherein a torque of the driving motor of the vehicle is reduced in a section where the vehicle is turned.
Imura teaches wherein a torque of the driving motor of the vehicle is reduced in a section where the vehicle is turned (Paragraph 13 “The vehicle control unit in accordance with the present invention is provided with the motor control means continuously controlling the motor torque at a time when the vehicle turns. At this time, it is preferable to be provided with a motor control means making an absolute value of the motor torque small in accordance with an increase of a vehicle turning amount.”).
It would have been obvious to one of ordinary skill to modify Gaudszun to include the teachings of decreasing the motor torque when the vehicle is turned for the purpose of improving driving stability.
As to claim 2 Gaudszun discloses a turning control system further comprising a turning determination unit configured to determine whether to perform a turning control for the vehicle, based on a steering angle and a velocity of the vehicle (Paragraph 42).
As to claim 7 Gaudszun discloses a turning control system wherein the reduction torque calculator comprises a controller configured to calculate the torque reduction for reducing the error (Abstract).
As to claim 8 Gaudszun discloses a turning control system wherein the reduction torque calculator further comprises a limiter configured to set a magnitude of the error to substantially zero (0), when the magnitude of the error is smaller than a preset reference value (Paragraph 13).
	As to claim 11 the claim is interpreted and rejected as in claim 1.
	As to claim 12 the claim is interpreted and rejected as in claim 2.
As to claim 17 the claim is interpreted and rejected as in claim 8.


Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Imura (US 2007/0227789) as applied to claim 1 above, and in further view of Murakmi (US 2020/0361455)
As to claim 3 Sakaguchi teaches a turning control system wherein when a steering angle of the vehicle falls within a preset reference steering angle range and the velocity of the vehicle is equal to or greater than a preset reference vehicle velocity, the turning determination unit determines to perform the turning control(Paragraph 19).
It would have been obvious to one of ordinary skill to modify Gaudszun to include the teachings of determining when the vehicle is performing a turning in order to determine a traveling condition of the vehicle.
As to claim 13 the claim is interpreted and rejected as in claim 3.

Claims 10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Imura (US 2007/0227789) as applied to claim 1 above, and in further view of Sakaguchi (US 2020/0385052)
As to claim 10 Sakaguchi teaches a turning control system wherein the reduction torque calculator further comprises: a duty setting unit configured to set a duty for dividing and outputting the torque reduction, calculated by the controller, at predetermined time intervals; and a switching unit configured to output or block the torque reduction based on the duty set by the duty setting unit (Paragraph 6, 154).
It would have been obvious to one of ordinary skill to modify Gauddzun to include the teachings of a duty setting unit for  the purpose of providing comfortable steering feel for a driver.
As to claim 19 Sakaguchi teaches a turning control method wherein calculating the torque reduction comprises: dividing and outputting the torque reduction at predetermined time intervals (Paragraph 154).
It would have been obvious to one of ordinary skill to modify Gauddzun to include the teachings of dividing and outputting torque reduction at predetermined intervals for  the purpose of providing comfortable steering feel for a driver.

Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Imura (US 2007/0227789) as applied to claim 1 above, and in further view of Takeuchi (US 8,521,338)
As to claim 4 Takeuchi  teaches a turning control system wherein when the vehicle is being braked, an Anti-lock Brake System (ABS) or a Traction Control System (TCS) installed in the vehicle is enabled, or gears of the vehicle are being shifted, the turning determination unit determines not to perform the turning control (Column 10 lines 9-27).
It would have been obvious to one of ordinary skill to modify Gaudszun to include an ABS for the purpose of stabilizing the behavior of the vehicle.
As to claim 5 Gaudzun discloses a turning control system wherein the error calculator is configured to calculate the error by comparing the lateral acceleration detected by a lateral acceleration sensor installed in the vehicle and the reference lateral acceleration(Abstract)
Gaudzun does not explicitly disclose that the lateral acceleration is derived by the following equation: α y ⁢ _ ⁢ ref = V 2 L + K ref ⁢ V 2 ⁢ δ where a.sub.y_ref represents the reference lateral acceleration, V represents a velocity of the vehicle, L represents a wheel base of the vehicle, δ represents a steering angle of the vehicle, and K.sub.ref represents a predetermined constant number.
Takeuchi teaches lateral acceleration is derived by the following equation: α y ⁢ _ ⁢ ref = V 2 L + K ref ⁢ V 2 ⁢ δ where a.sub.y_ref represents the reference lateral acceleration, V represents a velocity of the vehicle, L represents a wheel base of the vehicle, δ represents a steering angle of the vehicle, and K.sub.ref represents a predetermined constant number (Column 22 lines 38-57).
It would have been obvious to one of ordinary skill to modify Gadzun to include the teachings of calculating a lateral acceleration for the purpose of changing the steering characteristics of the vehicle.
As to claim 6 Gadzun does not explicitly disclose a turning control system wherein the error calculator is configured to calculate the lateral acceleration using the following equation: α ^ y = V 2 L + K veh ⁢ V 2 ⁢ δ where {circumflex over (α)}.sub.y represents the lateral acceleration, V represents a velocity of the vehicle, L represents a wheel base of the vehicle, and δ represents a steering angle of the vehicle, wherein the error calculator is configured to calculate the error by comparing the calculated lateral acceleration and the reference lateral acceleration derived by the following equation: α y ⁢ _ ⁢ ref = V 2 L + K ref ⁢ V 2 ⁢ δ where a.sub.y_ref represents the reference lateral acceleration, V represents the velocity of the vehicle, L represents the wheel base of the vehicle, δ represents the steering angle of the vehicle, and K.sub.ref represents a predetermined constant number.
Takeuchi teaches of calculating and deriving a lateral acceleration using the following equation: α ^ y = V 2 L + K veh ⁢ V 2 ⁢ δ where {circumflex over (α)}.sub.y represents the lateral acceleration, V represents a velocity of the vehicle, L represents a wheel base of the vehicle, and δ represents a steering angle of the vehicle (Column 22 lines 38-57).  It would have been obvious to one of ordinary skill to modify Gaudszun to include the teachings of calculating a lateral acceleration for the purpose of determining via the following equations to derive the lateral acceleration value for the vehicle.
As to claim 14 the claim is interpreted and rejected as in claim 4.
As to claim 15 the claim is interpreted and rejected as in claim 5.
As to claim 16 the claim is interpreted and rejected as in claim 6.

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Imura (US 2007/0227789) as applied to claim 1 above, and in further view of Miyajima (US 2019/0344823)
As to claim 9 Miyajima teaches a turning control system wherein the reduction torque calculator further comprises a limiter configured to limit a rate of change in the torque reduction to prevent a rapid change in a magnitude of the torque reduction calculated by the controller (Paragraph 58).
It would have been obvious to one of ordinary skill to modify Gaudszun to include the teachings of a limiter for the purpose of improving steering feel for the driver.
As to claim 18 the claim is interpreted and rejected as in claim 9.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gaudszun (US 2021/0276619) in view of Imura (US 2007/0227789) as applied to claim 1 above, and in further view of Yoshioka (US 2020/0070811)
As to claim 20 Yoshioka teaches a turning control method further comprising: 
controlling an output of the driving motor by decreasing the torque reduction from a torque command for the driving motor, the torque command being previously calculated based on a velocity of the vehicle and an accelerator pedal stepping amount of the vehicle (Paragraph 57).
It would have been obvious to one of ordinary skill to modify Gaudszun to include the teachings of reducing the power of the driving motor for the purpose of improving the riding comfort for the driver.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
On page 9 of the applicants arguments applicants argue that Guadszun does not explicitly disclose “calculate a torque reduction of the motor”
The examiner respectfully disagrees with the applicants arguments.  The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.  As can be seen in Figure 3 when the error becomes equal to or greater than zero, the limiter sets the torque limit T.sub.LIM to the actual value of the steering wheel overlay torque T.Sub.PA that is currently applied to the steering wheel servo motor.  As can be shown in Figure 3 the torque limit T.sub.LIM is reduced to the actual value of the overlay torque which is currently being applied to the steering wheel torque.  The torque that is applied the servo motor is limited to this value and hence reduced from the default torque limit T.sub.LIM. 


    PNG
    media_image1.png
    422
    512
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
10/6/2022